DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 19 and 24 objected to because of the following informalities:  Claim 19 recites in line 1 “each the” and should recite --each of the--.  Claim 24 recites in line 15 “a user” and should recite --the user--, in lines 16 and 18 “the at least one cover sleeve” and should recite --the first cover sleeve--  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “The treatment device of claim 24, wherein the second external surface of the first cover sleeve…”  The second external surface of the first cover sleeve does not have antecedent basis in claim 24.  However, this language does have antecedent basis in claim 25.  Therefore, for the purpose of the application of prior art, this claim has been interpreted as being dependent on claim 25.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 26, 27, 29-31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2016/0220414 A1 to Devine (Devine).
Regarding claim 24, Devine teaches a treatment device (Figs. 1-7) comprising a power source (see for example Fig. 7), a strap (130/230), a heating core (110/210/300) and a first cover sleeve (120/220), wherein the heating core comprises a first flap (310/330) and a second flap (310/330), each of the flaps containing a heating element ([0029]), the heating elements configured to receive power from the power source (see for example Fig. 7), the power source coupled to the strap or to the heating core ([0035] 
Regarding claim 26, Devine teaches the treatment device of claim 24 as well as wherein the first cover sleeve is configured to surround a majority of each of the first and second flaps of the heating core (see for example Figs. 1-2).
Regarding claim 27, Devine teaches the treatment device of claim 24 as well as wherein the first and second flaps are configured to be secured in a position away from an eye of the user independently of one another (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because 
Regarding claim 29, Devine teaches a system (Figs. 1-7) for providing heat, moisture, or both to the eye region of a person, the system comprising a power source (see for example Fig. 7), and a heating core (110/210/300) wherein the heating core comprise a pair of flaps (310 and 330), each of the flap containing a heating element ([0029]), the heating elements configured to receive power from the power source (see for example Fig. 7), wherein each flap of the pair of flaps is configured to be positioned against an eyelid of a user independently of the other flap (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.), and wherein the flaps are configured so that one flap may be positioned against a first eyelid of a user, while the other flap may be not positioned against a second eyelid of the user (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 
Regarding claim 30, Devine teaches the system of claim 29 as well as a first cover sleeve (120/220), wherein the first cover sleeve is configured to surround a majority of at least a first flap of the pair of flaps (see for example Figs. 1-2).
Regarding claim 31, Devine teaches the system of claim 29 as well as a first cover sleeve (120/22), wherein the first cover sleeve is configured to surround a majority of each of a first flap and a second flap of the pair of flaps of the heating core (see for example Figs. 1-2).
Regarding claim 34, Devine teaches the system of claim 29 as well as wherein the power source comprises a battery ([0035]), a rechargeable battery ([0035]), an inductive power supply, or a combination thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-23, 25, 28, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220414 A1 to Devine (Devine) in view of US 2010/0241200 A1 to Bruder et al. (Bruder).
Regarding claim 16, Devine teaches an eye mask (Figs. 1-7) comprising a repositionable strap (130/230), a heating core (110/210/300) comprising a first flap (310/330) where the first flap comprises electrically resistant wiring ([0029]), a power source (see for example Fig. 7), the power source connected to the electrically resistant wiring (see for example Fig. 7), a controller (716, Fig. 7) configured to regulate power from the power source to the electrically resistant wiring (see for example [0034]), a first slip cover (120/220), the first slip cover sized and configured to surround a majority of the first flap (see for example Figs. 1-2), the first slip cover comprising two external surfaces (i.e. the surface of 120/220 that contacts the eyes and the surface of 120/220 that is opposite the surface that contacts the eyes), the first external surface configured with a surface comprising cloth or other fabric ([0026, 0066]) .  However, Devine is silent with respect to the second external surface different from the first external surface.  Bruder teaches a heating pad cover (10) with an outer layer (11) that includes a panel or other fabric that has a relatively low heat capacity so as to insulate against heat transfer away from a user and an inner layer (14) that includes a material that allows the free transfer of heat toward a user.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 17, Devine in view of Bruder teaches the eye mask of claim 16 as well as Devine teaching wherein the heating core comprises a second flap (310/330), the second flap mimicking the shape of the first flap (Fig. 3).
Regarding claim 18, Devine in view of Bruder teaches the eye mask of claim 17 as well as Devine teaching wherein the first and second flaps are secured along a perimeter edge of the flap to the heating core (Figs. 1-5).
Regarding claim 19, Devine in view of Bruder teaches the eye mask of claim 17 as well as Devine teaching wherein each of the first and second flaps is configured to be secured in a position either against or away from an eye of the user independently of one another (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.).
Regarding claim 20, Devine in view of Bruder teaches the eye mask of claim 16 as well as Devine teaching wherein the power source is a battery ([0035]), a rechargeable battery ([0035]), an inductive power supply, or a combination thereof. 

Regarding claim 22, Devine in view of Bruder teaches the eye mask of claim 21 as well as Devine teaching wherein each of the first and second flaps is configured to be secured in a position either against or away from an eye of the user independently of one another (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.).
Regarding claim 23, Devine in view of Bruder teaches the eye mask of claim 21 as well as Bruder teaching the cover being detachable and reattachable from a heating pad ([0018]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have modified the cover of Devine to be detachable and reattachable to allow for cleaning and changing between uses as taught by Bruder ([0016]).
Regarding claim 25, Devine teaches the treatment device of claim 24, as well as Devine teaching the first cover sleeve has two external surfaces (i.e. the surface of 
Regarding claim 28, Devine in view of Bruder teaches the treatment device of claim 25, but not wherein a/the second external surface of the first cover sleeve, the second cover sleeve, or both is configured with a terrycloth knap.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate material for the first and second external surfaces, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of engineering design choice.
Regarding claims 32 and 33, Devine teaches the system of claims 30 and 31 as well as Devine teaching the first cover sleeve has two external surfaces (i.e. the surface of 120/220 that contacts the eyes and the surface of 120/220 that is opposite the surface that contacts the eyes), the first external surface comprising cloth or other fabric 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794